Miller, Judge.
Citing insufficiency of the evidence, Anthony Mclver, Sr. appeals his conviction for theft by receiving stolen property. The applicable standard of review is whether any rational trier of fact could have found him guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We consider the evidence in the light most favorable to the verdict and do not weigh the evidence or determine witness credibility. Hash v. State, 226 Ga. App. 643 (487 SE2d 452) (1997). Some competent evidence of each element of the crime will sustain the conviction.
OCGA § 16-8-7 (a) provides:
A person commits the offense of theft by receiving stolen property when he receives, disposes of, or retains stolen property which he knows or should know was stolen unless the property is received, disposed of, or retained with intent to restore it to the owner. “Receiving” means acquiring possession or control or lending on the security of the property.
Mclver testified that he received the 1997 Ford Explorer from two unknown men and that he put tags from another car on the Explorer. He told police that the men informed him the Explorer was stolen. Witnesses testified the Explorer had been recently stolen from a car dealership and not returned. Mclver made no attempt to return the vehicle to its rightful owner, but simply drove it some 3,000 miles for his personal use until arrested by police.
This evidence sufficed to sustain the conviction. See Wilson v. State, 227 Ga. App. 59, 60 (1) (488 SE2d 121) (1997); Hash, supra, 226 Ga. App. at 644.

Judgment affirmed.


Andrews, P. J., and Ruffin, J., concur.